Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No: 20-cv-02032-RBJ

CARL ANDERSEN JR.,

                       Plaintiff,

v.

CITY OF COLORADO SPRINGS,
TELLER COUNTY, COLORADO,
VITO DELCORE, in his official and individual capacities,
TODD ECKERT, in his official and individual capacities,
CARLOS SANDOVAL, in his official and individual capacities,
ANTHONY MATARAZZO, in his official and individual capacities,

                       Defendants.

           CITY OF COLORADO SPRINGS’ REPLY BRIEF IN SUPPORT
        OF MOTION TO DISMISS COMPLAINT AND JURY DEMAND [Doc. 38]

       The Defendant, CITY OF COLORADO SPRINGS (“City”), pursuant to FED. R. CIV. P. 12(b)(6),

files its Reply Brief in Support of Motion to Dismiss Complaint and Jury Demand:

       I.      Introduction

       The City does not suggest that Andersen’s municipal liability claims are subject to a

heightened pleading standard. Doc. 42, pp. 2-3. The City argues – based upon the contents of the

complaint – that Andersen fails to plead a plausible municipal liability claim at all; he fails to

plausibly allege a policy or custom as the moving force behind his alleged constitutional violations

and fails to allege a causal link between any such policy or custom and the alleged violations.

Andersen’s response does not dispel the City’s argument or save his municipal liability claims.

       II.     Argument

       To establish municipal liability, Andersen must show: (1) the existence of a municipal

policy or custom depriving it of a constitutional or statutory right; and (2) a direct causal link
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 2 of 8




between the policy or custom and the injury alleged. See Graves v. Thomas, 450 F.3d 1215, 1218

(10th Cir. 2006) (citation omitted). The requirements of culpability and causation are applied

rigorously. Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 415 (1997). The response

brief does not rebut that Andersen’s complaint fails these rigorous requirements.

          A.     The complaint lacks any plausible allegations of a direct, causal link.

          Andersen’s reply brief argues that he alleges a direct causal link between the City’s alleged

policy or custom of failing to train or supervise its employees and Andersen’s alleged injury. See

Doc. 42, p. 10. While this method of establishing a custom or policy is in no way clear from the

Complaint, Andersen points to ¶¶ 40-43 of his complaint to substantiate his argument. See id.

Reliance upon these conclusory paragraphs to establish a direct causal link fails for the following

reasons.

          Paragraphs 40-43 contain only conclusory allegations and threadbare recitals in an

unsuccessful attempt to establish a “failure to adequately train … employees, so long as that failure

results from ‘deliberate indifference’ to the injuries that may be caused.” Bryson v. City of Okla.

City, 627 F.3d 784, 788 (10th Cir. 2010). Mere conclusory allegations that an officer or group of

officers is inadequately trained are not enough to plausibly state a failure to train claim. City of

Canton, 489 U.S. at 390–91. In fact, “[a] municipality’s culpability for a deprivation of rights is at

its most tenuous where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61

(2011).

          Andersen does not “proffer any facts regarding the officers’ training or supervision —when

it occurred, who conducted it, or how it was deficient.” Rehberg v. City of Pueblo, 10-CV-00261-

LTB-KLM, 2012 WL 1326575, at *5 (D. Colo. Apr. 17, 2012). Neither does Andersen explain

“how the incident described in [his] complaint could have been avoided with different or better



                                                   2
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 3 of 8




training….” See id. Only where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice by a

municipality ... can a city be liable for such a failure under § 1983.” City of Canton v. Harris, 489

U.S. 378, 389 (1989). Andersen’s failure to provide “any particulars as to the actual training

conducted or omitted by the City … prevents the Court from reaching such a conclusion.” Rigg v.

City of Lakewood, 37 F. Supp. 3d 1207, 1214 (D. Colo. 2014). Without any such allegations,

Andersen’s complaint cannot possibly meet the rigorous requirements of causation to state a claim

for municipal liability.

        Even if this Court could discern plausible allegations of a failure to train claim, Andersen

sets forth only a conclusory allegations of the elements of a § 1983 claim based on failure to train

and, therefore, Andersen’s municipal liability claims against the City should be dismissed under

Fed. R. Civ. P. 12(b)(6).

        B.      The complaint lacks any plausible allegations of a municipal custom or policy.

        In support of his widespread informal custom argument, Andersen unsuccessfully attempts

to utilize other instances of alleged constitutional violations. Andersen’s response brief avoids –

with the exception of Metzler – specific discussion of the cases upon which he relies to establish

an alleged informal custom of and practice … of arresting individuals without probable cause.”

Doc. 1, ¶ 44; See generally Doc. 42. This alone is fatal to his municipal liability claim against the

City. Andersen’s discussion of Metzler highlights four additional problems with his municipal

liability claims against the City.

       First, Andersen admits that Metzler involves a dissimilar individual treated in a dissimilar

way. See Doc. 42, p. 5. While Andersen explicitly distinguishes Metzler in his response brief, it

was Andersen who chose to use Metzler in his complaint in a failed effort to establish an informal

custom. See Doc. 1, ¶ 46. Further, it was Andersen who chose to rely upon Metzler’s verbatim



                                                 3
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 4 of 8




allegations in support of his own effort to establish an informal custom in a dissimilar case. See

Doc. 1, ¶¶ 47-52 and Exhibit A, Metzler Am. Compl., ¶¶ 113-118.

       Second, in Metzler, Judge Moore explicitly told Andersen’s counsel that their efforts –

using verbatim allegations – were not sufficient to state a plausible claim for municipal liability.

Metzler v. City of Colorado Springs, 1:19-CV-00878-RM-KMT, 2020 WL 533735 (D. Colo. Feb.

3, 2020), aff’d, 20-1079, 2021 WL 141185 (10th Cir. Jan. 15, 2021). Not only did Judge Moore

find that Andersen’s verbatim list of lawsuits fails to show similarly situated individuals were

mistreated by the municipality is a similar way (Metzler 2020WL533735, at *5), he also found

that recycled verbatim allegations were “entirely conclusory” and declined to accept them as true.

Id. Despite being dismissed for these reasons, Andersen recycles these insufficient, verbatim, and

conclusory municipal liability allegations in the instant case. See Doc. 42, p. 5.

       Third, during the pendency of the instant motion to dismiss, Magistrate Judge Tafoya

rebuffed counsel for Andersen’s efforts to use these verbatim allegations again. Compare Doc. 1,

¶¶ 46-52 with Exhibit 1, Cronick Complaint, ¶¶ 55-61. In dismissing Cronick’s verbatim municipal

liability claim, Magistrate Judge Tafoya stated, “[t]he Court declines to accept these entirely

conclusory allegations as true for the present purposes. Plaintiff fails to show that the incidents

underlying these lawsuits were the same or substantially similar to her alleged constitutional

injury.’ Cronick v. City of Colorado Springs, No. 20-cv-00457-CMA-KMT, at *20 (D. Colo.

February 19, 2021) (Recommendation of United States Magistrate Judge). Judge Tafoya also

recognized that:

       As Defendants point out, Plaintiff’s counsel has been advised repeatedly that this
       method [of pleading a municipal liability claim] is unavailing. See Metzler v. City
       of Colorado Springs, No. 19-cv-00878-RM-KMT, 2020 WL 533735 (D. Colo. Feb.
       3, 2020); Harris v. City and County of Denver, No. 19-cv-00572-MEH, 2019 WL
       6876870 (D. Colo. Dec. 17, 2019); Weitzman v. City and County of Denver, No.
       17-cv-02703-KLM, 2019 WL 1438072 (D. Colo. Mar. 31, 2019); Estate of Lillis v.

                                                  4
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 5 of 8




       Correct Care Solutions, LLC, No. 16-cv-03038-KLM, 2018 WL 1569752 (D. Colo.
       Mar. 30, 2018); Estate of Lobato v. Correct Care Solutions, LLC, No. 15-cv-02718-
       PAB-STV, 2017 WL 1197295 (D. Colo. Mar. 30, 2017).

Id. at *20 n.3. The instant complaint contains the same conclusory allegations that do not show

that the underlying lawsuits were the same or substantially similar to Andersen’s alleged

constitutional injury. Consequently, the municipal liability claim against the City must be

dismissed.

       Fourth, Andersen suggests that this Court must assume the truth of his allegations when

assessing the City’s motion to dismiss. See Doc. 42, pp. 5-6. In so arguing, Andersen makes three

mistakes. First, multiple courts in this district have found these verbatim allegations conclusory.

Metzler 2020WL533735, at *5; Cronick v. City of Colorado Springs, No. 20-cv-00457-CMA-

KMT, at *20. This Court should find the same. This Court is not required to presume the truth of

conclusory allegations. Tal v. Hogan, 453 F.3d 1244, 1252 (10th Cir. 2006) (“When evaluating a

motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6), the court presumes the

truth of all well-pleaded facts in the complaint, but “conclusory allegations are insufficient.”).

Second, this Court may take judicial notice of adjudicative facts at any stage of the proceedings,

and in the absence of a request of a party. FED. R. EVID. 201. See United States v. Ahidley, 486

F.3d 1184, 1192 n. 5 (10th Cir. 2007) (noting “discretion to take judicial notice of publicly-filed

records in our court and certain other courts concerning matters that bear directly upon the

disposition of the case at hand”). In fact, this Court must do so in this case where three of the cases

upon which Andersen relies were subject to dismissal with prejudice. See Martinez v. City of

Colorado Springs, 1:11-CV-1664-RPM (D. Colo. August 19, 2011) (Doc. 1, ¶ 51); Bark v.

Chacon, 1:10-cv-1570-WYD-MJW (D. Colo. May 18, 2011) (Id. at ¶ 52); Metzler v. City of

Colorado Springs, 1:19-CV-00878-RM-KMT, 2020 WL 533735 (D. Colo. Feb. 3, 2020), aff’d,



                                                  5
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 6 of 8




20-1079, 2021 WL 141185 (10th Cir. Jan. 15, 2021) (Id. at ¶ 46). Assuming the truth of such

allegations that were explicitly found to not evidence constitutional violations would be error. With

the aid of judicial notice, Andersen’s effort to identify an official policy or custom is clearly an

unavailing effort to impermissibly bolster his claims. Third, assuming that these allegations were

meritorious ignores that “the number of complaints filed, without more, proves nothing. People

may file a complaint for many reasons, or for no reason at all.” Duran v. City & Cty. of Denver,

10-CV-01569-REB-KMT, 2012 WL 4478800, at *2 (D. Colo. Sept. 28, 2012) (citing Strauss v.

City of Chicago, 760 F.2d 765, 768–69 (7th Cir. 1985)). Further, this Court need not presume the

truth of these allegations because “[l]isting lawsuits and cases filed against predecessor

organizations in various states over the years does not constitute evidence [of] an official policy

or custom.” Baltierra v. Adams County, 18-CV-00664-CMA-MEH, 2019 WL 1331914, at *7 (D.

Colo. Mar. 25, 2019). Let alone, a policy or custom with the force of law. Finally, “the mere fact

that a lawsuit was filed without any mention of the disposition of the lawsuit or whether the City

was found to have violated any rights does not establish a pattern and practice.” Estate of Lobato,

2017 WL 1197295, at *8. Andersen’s municipal liability claim is deficient and must be dismissed

with prejudice.

       C.         Andersen does not plausibly allege municipal liability from this single incident.

       In his response brief Andersen suggests that his complaint is sufficient to impose municipal

liability under § 1983 based upon this single incident. See Doc. 42, p. 6. To impose municipal

liability based upon this single incident, Andersen must show the particular, illegal course of action

was taken pursuant to a decision made by a person with authority to make policy decisions on

behalf of the City. Moss v. Kopp, 559 F.3d 1155, 1169 (10th Cir. 2009). Andersen fails to assert

any such allegations in his complaint. See generally Doc.1. Andersen’s response brief points to no



                                                  6
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 7 of 8




allegations that the alleged actions were taken pursuant to a decision made by a person with

authority to make policy decisions on behalf of the City. See generally Doc. 42. Accordingly,

Andersen fails to plausibly allege municipal liability based upon this single incident.

       III.    Conclusion

       Because his Complaint fails to meet both essential requirements of municipal liability,

Andersen’s claims for relief against the City must be dismissed with prejudice. Therefore, the City

respectfully requests that this Court enter an order (1) granting the City’s motion to dismiss, (2)

dismissing – with prejudice – Andersen’s claims against the City pursuant to Fed. R. Civ. P.

12(b)(6), and (3) granting any further relief this Court deems necessary.

       Dated: March 17, 2021

                                                  Respectfully submitted,

                                                  OFFICE OF THE CITY ATTORNEY,
                                                  CITY OF COLORADO SPRINGS, COLORADO
                                                  Wynetta P. Massey, City Attorney

                                                  /s/ Ryan D. Doherty
                                                  Ryan D. Doherty
                                                  30 S. Nevada Ave., Suite 501
                                                  Colorado Springs, Colorado 80903
                                                  Telephone:         (719) 385-5909
                                                  Facsimile:         (719) 385-5535
                                                  E-mail:      ryan.doherty@coloradosprings.gov




                                                 7
Case 1:20-cv-02032-RBJ Document 43 Filed 03/17/21 USDC Colorado Page 8 of 8




                          CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on the 17th day of March , 2021, I electronically filed the foregoing
City of Colorado Springs’ Reply Brief in Support of Motion to Dismiss Complaint and Jury
Demand (Doc. 38) with the Clerk of the Court using the CM/ECF system that will send
notification of such filing to the following:

        David A. Lane                               Gordon L. Vaughan
        Reid Allison                                Vaughan & DeMuro
        A. Tyrone Glover                            111 South Tejon Street, Ste. 545
        Killmer, Lane & Newman, LLP                 Colorado Springs, CO 80903
        1543 Champa Street, Suite 400
        Denver, Colorado 80202

        Eric M. Ziporin
        Courtney B. Kramer
        SGR, LLC
        3900 East Mexico Avenue, Ste. 700
        Denver, CO 80210


                                                     /s/Donnielle Davis
                                                     Donnielle Davis




                                                8
